 


109 HCON 4 IH: Expressing the sense of the Congress that the United States Postal Service should issue commemorative postage stamps honoring Americans who distinguished themselves by their service in the armed forces.
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. CON. RES. 4 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Mrs. Jo Ann Davis of Virginia submitted the following concurrent resolution; which was referred to the Committee on Government Reform
 
CONCURRENT RESOLUTION 
Expressing the sense of the Congress that the United States Postal Service should issue commemorative postage stamps honoring Americans who distinguished themselves by their service in the armed forces. 
  
Whereas the United States Postal Service honored four distinguished American soldiers when it issued its Distinguished Soldiers commemorative postage stamps on May 3, 2000; 
Whereas such stamps not only paid tribute to the patriotism and uncommon valor of those brave soldiers, but also served as a lasting tribute to the men and women of the Army who have dedicated their lives to the defense of our country; and 
Whereas it is only fitting that similar recognition be given with respect to the other branches of the armed forces: Now, therefore, be it
 
That it is the sense of the Congress that—
(1)commemorative postage stamps should be issued by the United States Postal Service honoring Americans who distinguished themselves by their service in the Navy, Air Force, Marine Corps, and Coast Guard, respectively; and
(2)the Citizens’ Stamp Advisory Committee should recommend to the Postmaster General that such stamps be issued. 
 
